Citation Nr: 9928220	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an increased rating for an anxiety 
disorder, rated 50 percent disabling.  

2. Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1954.  

The case was previously before the Board of Veterans' Appeals 
(Board) in March 1999.  At that time, the Board concluded 
that the veteran had perfected his appeal for an increased 
rating for an anxiety disorder.  Given the inextricably 
intertwined natures of the claims for an increased rating and 
for a total rating based on individual unemployability due to 
service connected disability, the claim was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further consideration.  The case is once more properly before 
the Board for action.  

The Board notes that in a October 1997 rating action, the 
evaluation for the service connected anxiety disorder was 
increased from 30 percent to 50 percent.  The veteran did not 
withdraw a claim for an increased rating, and, as noted, the 
claim for an increased rating was properly developed.    


FINDINGS OF FACT

1.  The veteran's anxiety disorder does not result in a 
thought disorder or disorientation, and he still maintains a 
social life.  

2.  The veteran has a high school education and experience as 
a miner.  

3.  The sole service-connected disability is the anxiety 
disorder, rated 50 percent disabling.  

4.  This disability does not preclude all forms of 
substantially gainful employment consistent with his 
education and previous work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Part 4, Code 9405 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to a service connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 
(1998)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's sole service connected disability is the 
anxiety reaction, rated 50 percent disabling.  The veteran 
has a high school education and experience as a miner.  He is 
reported to have last worked in 1981.  

Of record are reports of VA outpatient treatment afforded the 
veteran in 1996.  Pertinent treatment was for vascular 
dementia.  

The VA hospitalized the veteran for the purpose of 
observation and evaluation in May 1997, at which time he 
indicated that he had been unemployed since 1981.  He stated 
he was feeling depressed for years, with no motivation.  He 
stated that he was sleeping well with medication, and denied 
any suicidal ideation.  While he stopped his involvement with 
veterans organizations about twelve years prior to the 
examination, he stated he had some close friends whom he saw 
two to three times a week.  He stated that his anxiety was 
under control with treatment.  During the hospitalization, 
there were no auditory or visual hallucinations, and no 
evidence of a thought disorder.  The diagnoses included 
recurrent major depression, not really under control, with 
current medication regimen and decreased attention span and 
cognitive problems secondary to that disorder.  The Global 
Assessment of Functioning (GAF) was 50.  

In September 1997, the RO requested that the veteran be 
reevaluated, to clarify if the major depression was a 
continuation of the service-connected anxiety reaction, and 
to delineate elements used in the GAF assignment.  With 
regard to the first question, the examiners concluded that 
the veteran continued to show signs and symptoms of anxiety 
and depression for the past several years.  The symptoms of 
anxiety and depression were related to a general medical 
condition that the veteran had.  The examiners finally 
diagnosed that the veteran had a mood disorder due to a 
medical condition (cerebral atrophy/cerebral vascular 
accident.  The examiners noted that the veteran showed a GAF 
score of 50, with a present GAF score of 50.  He showed 
serious impairment in social and family relations, along with 
mood.  He was depressed, feeling tired all the time.  His 
constant and continuing depression and anxiety incapacitate 
him in his daily activities despite his medications.  In 
addition, he showed sleep disturbance, psychomotor 
retardation, decreased energy, pervasive loss of interest in 
all activities, and continuing apprehensive expectation 
causing anxiety.  

On the general medical examination in September 1997, the 
examiner indicated that the veteran was probably capable of 
managing his own medical benefit payments without 
restriction.  

The veteran provided testimony at a personal hearing in April 
1998, with regard to the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disability.  He stated that he could not deal with 
other people.  (Transcript, hereinafter T-4)  He also 
reported memory loss and nervousness.  (T-7, 10)

The veteran's wife, the appellant, noted in a letter dated in 
April 1998 that the veteran had sleep disturbance as a result 
of the psychiatric disorder.  She did state that while she 
was not sure if medication was helping the veteran, she did 
not that he enjoyed activities with her after he took this 
medication.  

The veteran was examined in August 1998 by the VA, at which 
time he reported he stopped working in 1982 because the 
business shut down and because he had a stroke.  He stated 
that he had difficulty sleeping, but had no complaints with 
regard to anger.  He did not have any delineation of his 
depressive symptoms.  His memory was fairly good, although he 
had a stroke in 1979 or 1980.  He had few symptoms, but they 
were difficult to describe.  On examination, he had a 
depressed and anxious appearance.  Cognitive testing, such as 
orientation to time and place, and following commands, was 
good.  Concentration and attention were poor, and mood and 
affect were generally flat.  There was no evidence of a 
thought disorder or psychotic content.  He was anxious and 
depressed, and reported his appetite to be poor.  The 
examiner concluded that the veteran was probably disabled for 
anxiety, depression, an inadequate personality disorder, and 
vascular dementia.  Any of these conditions would have 
resulted in very poor social or occupational functioning.  

Subsequent to Board remand, additional VA outpatient 
treatment records were obtained.  In a December 1997 
treatment note, the problem listed was vascular dementia.  
Affect was brighter, and mood was euthymic.  Memory and 
concentration were decreased.  He was considered stable.  The 
current GAF was 65, with a past GAF of 60.  On treatment in 
March 1998, mood was slightly depressed due to chronic back 
pain.  Current GAF was 65, with a past GAF of 60.  Vascular 
dementia was reported on treatment in June 1998.  Affect and 
mood were appropriate, and there were some episodes of 
anxiety.  The current GAF was 65, with a past GAF of 60.  
Vascular dementia was again reported when the veteran was 
seen in November 1998, and he appeared more anxious than 
depressed.  The current GAF was 55, with a past GAF of 60.  
The veteran indicated that he was feeling good when he was 
seen in February 1999, and his affect and mood were 
appropriate.  He stated he was getting more anxious.  GAF was 
60, with a past GAF of 55.  He was treated in April 1999 for 
vascular dementia.  His affect was all right, and mood was 
less depressed.  He was eating and sleeping well.  Current 
GAF was 60, with a past GAF of 55.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  In this 
regard, the Board notes that the veteran testified that he 
was receiving Social Security Administration (SSA) disability 
benefits.  (T-3).  However, he further testified that the 
disability was based on both a nonservice-connected back 
disability and the service-connected psychiatric disability.  
VA has not obtained these records.  However, as it is not 
suggested that Social Security benefits were awarded solely 
as the result of the service-connected disability, the Board 
holds that a remand, solely for the purpose of obtaining 
these records, would serve no useful appellate purpose.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The 50 percent rating for the anxiety disorder is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; with difficulty in establishing and 
maintaining effective work and social relationships.  For a 
70 percent rating to be appropriate, there must be 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); with an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Part 4, Code 9405 (1998).  

A review of the findings on examination and treatment do not 
show that the anxiety disorder is productive of 
symptomatology consistent with the criteria for a 70 percent 
rating.  In reaching this conclusion, the Board must only 
consider symptomatology resultant from the service connected 
disability.  For example, while a mood disorder was reported, 
it was found on examination in September 1997 that this 
disorder was the result of a medical condition and not the 
service connected psychiatric disability.  Moreover, on 
examination in August 1998, the examiner concluded that the 
veteran was probably disabled for anxiety, depression, an 
inadequate personality disorder, or vascular dementia, and 
that any of these conditions would have resulted in very poor 
social or occupational functioning.  

In reviewing the pertinent psychological symptomatology in 
light of the schedular criteria, the Board notes that while 
the veteran stated during hospitalization in May 1997 that he 
no longer was a member of veterans' organizations, he saw 
close friends two to three times a week.  There was no 
thought disorder during either that hospitalization or on 
examination in August 1998.  He stated, when he was examined 
in August 1998 that he had no complaints with regard to 
anger.  There was no spatial disorientation at that time, as 
he was oriented to time and place.  These findings were 
consistent with those noted on outpatient treatment.  He was 
considered stable when he was seen in December 1997.  Mood 
and affect were appropriate when he was seen in February 
1999, and he stated he was feeling good.  

The Board has further placed emphasis on the GAF scores shown 
on examination and treatment.  The Court, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score. GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). A GAF of 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)." Richard v. Brown, 
9 Vet. App. 266, 267 (1996). The Court has also noted that a 
55-60 score indicates "moderate difficulty in social, 
occupational, or school functioning. Carpenter v. Brown, 8 
Vet. App. 240 (1995). A GAF between 70 and 75 reflects lesser 
impairment.

A review of the findings on examination shows that the 
veteran's GAF scores were 50 and 45 respectively.  The GAF 
scores on treatment varied between 55 and 60.  Thus, in 
accordance with the Court holdings noted above, the GAF 
scores on examination were reflective of serious symptoms, 
while those on treatment consistently showed no more than 
moderate symptoms.  In view of the level of severity required 
for a 70 percent rating, these scores cannot support an 
increased evaluation.  

Thus, while concentration and attention were poor when the 
veteran was examined in August 1998, and he was anxious and 
depressed at that time, the overall symptomatology, the Board 
concludes, is not of sufficient severity to warrant a rating 
in excess of 50 percent.  Therefore, the veteran's claim to 
this extent must be denied.  

In this regard, the Board notes that the veteran has been 
found not to be competent for VA purposes.  Such a conclusion 
would certainly demonstrate that he is severely impaired.  
However, this conclusion was based on the findings on 
examination in August 1998, at which time the examiner 
concluded that, in fact, the veteran was competent to manage 
his own funds despite his dementia.  There was no indication 
that his competency was related to any other disability, 
including his anxiety.  Thus, the fact that the veteran has 
been found not to be competent for VA purposes is not enough, 
in and of itself, to support an increased rating.  

The veteran has further contended that a total rating based 
on individual unemployability due to service connected 
disabilities is warranted.  The veteran's sole service 
connected disability is the anxiety disorder, rated 50 
percent disabling.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability must be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (a) (1998).  As the veteran's sole service 
connected disability is not rated 60 percent disabling, the 
veteran does not meet the threshold schedular criteria for 
consideration of assignment of a total rating.  However, the 
Board must also consider the provisions of 38 C.F.R. § 4.16 
(b).  Under these provisions, all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16 (a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.

The veteran has reported that he stopped working in the early 
1980's.  However, he reported that this was due to the 
business shutting down, and because he had a stroke, a 
disorder for which service connection has not been granted.  
The veteran was shown on examination in September 1997 to be 
incapacitated in daily activities as a result of anxiety and 
depression, and it was concluded after the August 1998 
examination that the veteran was disabled for anxiety, 
dementia, depression, and inadequate personality and that any 
of these disorders could have resulted in very poor social 
and industrial functioning. 

A showing that the anxiety and depression could have resulted 
in very poor social and industrial functioning is not 
sufficient to demonstrate that the veteran would be precluded 
from all forms of gainful employment as required for a total 
rating.  It was not concluded that the veteran's level of 
social and occupational functioning due to his service-
connected psychiatric disorder was so poor as to render him 
incapable of employment.  The fact that his service-connected 
disability is rated as 50 percent disabling reflects an 
impairment of his ability to work.  The GAF scores noted 
above support a conclusion that the veteran retains 
sufficient residual functioning to allow employment.  
Moreover, while the veteran is currently unemployed, the 
cause of the loss of his most recent employment was the mine 
closing down and a nonservice-connected stroke, not the 
service connected psychiatric disorder.  As the medical 
evidence does not demonstrate that a service-connected 
disability precludes all forms of substantially gainful 
employment, the veteran's claim for a total rating based on 
individual unemployability does not warrant referral for 
extraschedular consideration.  
 
In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

An increased rating for an anxiety disorder is denied.  A 
total rating based on individual unemployability, due to 
service connected disability, is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

